 


114 HR 2514 IH: Helping Veterans Save for Health Care Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2514 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Sam Johnson of Texas (for himself, Mr. Thompson of California, Mr. Babin, Mr. Butterfield, Mr. Coffman, Mr. Nugent, Mr. Olson, Mr. Palazzo, Mr. Rangel, Mr. Reichert, Mr. Roe of Tennessee, Mr. Rush, Mr. Takai, Mr. Wilson of South Carolina, Mr. Zinke, Ms. McSally, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to prevent veterans from being disqualified from contributing to health savings accounts by reason of receiving medical care for service-connected disabilities under programs administered by the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Helping Veterans Save for Health Care Act of 2015. 2.Veterans not disqualified from health savings account by reason of receiving medical care for service-connected disabilities under programs administered by the Department of Veterans Affairs (a)In generalSection 223(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:

(C)Special rule for individuals eligible for certain veterans benefitsAn individual shall not fail to be treated as an eligible individual for any period merely because the individual receives hospital care or medical services under any law administered by the Secretary of Veterans Affairs for a service-connected disability (within the meaning of section 101(16) of title 38, United States Code).. (b)Effective dateThe amendment made by this section shall apply to months beginning after the date of the enactment of this Act. 
 
